Title: To Alexander Hamilton from Tench Coxe, 8 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Sir,
T: D: R: O: Jany 8 1795
Messrs Richard & Hunt Downing have rendered to me the enclosed minute of their supplies at Downingston to the Pennsylvania Division of the Militia Army on their return. As the quantity is small & Mess. Downings were employed by Mr. Williams to supply the Troops on the march westward, it appears expedient, to wrap up the whole in a settlement thro’ Mr. Williams. If you should approve that Idea, you will be pleased to direct a payment of about three hundred Dollars to be made to Messr. Wheelen & Miller who I understand are Agents for A. Williams to be by them paid to Messr. Downings in part of the Rations supplied on the outward & homeward March. This will of course be over & above any sum which Messr. Wheelen & Miller may have applied for, with a view to their transactions under Mr. Williams Orders.
With great respect I am Sir,   Your mo: Obedt Servant

T. Coxe C. R.
The Secy of the Treasy.

